DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is being issued to correct errors made in previous office action. Wrong claims were examined in previous office action mailed on 09/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 20140225888 A1) hereinafter referred to as Bell, in view of Medioni et al. (US 20130187919 A1) hereinafter Medioni, further in view of Abitbol et al. (US 20030123026 A1) hereinafter Abitol.

Claim 21. (Previously Presented) A computer-implemented method for generating a scaled reconstruction of an object, using a computer system, the method comprising: 
receiving a first digital input comprising a digital representation of a calibration target (Bell, [0012] the three-dimensional model is the calibration target. Garments are being adjusted through a virtual try-on on the three dimensional model) and an object proximate to the calibration target; (Bell, [0050] and [0051])
defining a three-dimensional coordinate system representing a three-dimensional space for scaling the object using the calibration target; (Bell, [0130] and [0131] cylindrical coordinates)
aligning the object to the calibration target in the three-dimensional coordinate system based on the first digital input; (Bell, [0129] and fig.16 garment is being positioned around the 3D model)
generating a scaled reconstruction of the object based on the alignment of the object to the calibration target in the three-dimensional coordinate system based on the first digital input; (Bell, [0135])
Bell does not explicitly disclose receiving a second digital input comprising depth information of the object; 

It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Bell with the teachings of Medioni since they are both analogous in 3D modeling related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Bell with the teachings of Medioni in order to produce accurate 3D full body mesh models.
The combination of Bell and Medioni does not disclose generating a digital representation of the scaled reconstruction of the object based on the first digital input and the second digital input.
Abitbol discloses a fitting method where a client's face, a 3D image processor generate first 3D information describing the client's physical features, a virtual try-on unit operative to receive the digital 3D representation of the client's face and a digital 3D representation of a spectacle frame, to virtually mount the spectacle frame onto the client's face and to generate second 3D information describing frame/facial fit, and a lens fitter operative to receive the first 3D information and the second 3D information and to generate therefrom at least one parameter for face-and-frame customized manufacture and cutting of the lens. (Abitol, Abstract and fig.1)
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of the combination of Bell and Medioni with the teachings of Abitol since they are all analogous in 3D modeling related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to incorporate the teachings of Abitol into the teachings of the combination of Bell 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            1/28/2022